As filed with the Securities and Exchange Commission on March 6, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND ANNUAL REPORT December 31, 2011 February 15, 2012 Performance Summary The securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index”), rose 8.28% for the year.The Fund underperformed the Index, returning 7.89% for the one-year period ending December 31, 2011, as select stocks underperformed, as discussed in the “Detractors” section below, and the Fund’s overweight position in Office and Apartments hurt performance. Since the beginning of the financial crisis, macro headlines have increasingly driven share price performance of REITs.The macro has tended to explain a relatively larger portion of the daily returns for large cap REITs, but has had a slightly smaller impact on small cap REITs – in other words, larger cap REITs have been slightly more correlated with the broad market.Perhaps not a coincidence, the top three performers during the quarter were small cap REITs, and two of the three laggards were the largest REITs in their respective sectors. Following, please see a breakdown of performance and yields for the NAREIT Equity REIT Index by sector. Year to Date Sector 4th Qtr 2011 Yield Industrial/Office % -1.5 % % % Office % -0.8 % % % Industrial % -5.2 % % % Mixed % Retail % Shopping Centers % -0.7 % % % Regional Malls % Free Standing % Residential % Apartments % Manufactured Homes % Diversified % Lodging/Resorts % -14.3 % % % Health Care % Self Storage % Timber % Equity REIT Index % All figures include dividends.Source: NAREIT 2 Fund Positioning We enter a new year, and prefer the same old sectors.Stock selection will remain critical in 2012, but there appear to be some clear sector views, favoring malls versus neighborhood shopping centers and central business district (“CBD”) offices over suburban offices.We also see positive views on Apartments and specialty names (data centers, lab space, and student housing, etc.).We remain neutral on Lodging and Industrial, with some pockets of bullishness as the sector posted a very strong fourth quarter, and we continue to underweight Healthcare. Contributors As previously stated, the top performers during the quarter were a few of the smaller market capitalization names in the Fund, with Glimcher Realty Trust (GRT) leading the way.Investors are again finding value in Class B malls as GRT has strengthened its balance sheet over the last few years.Despite the continued low levels of corporate travel and consumer spending, the two Lodging REIT holdings, LaSalle Hotel Properties (LHO) and Strategic Hotels & Resorts, Inc. (BEE), were strong contributors to the Fund’s return. Detractors On the other end of the capitalization spectrum, Vornado Realty Trust (VNO), a very popular stock amongst sell side analysts given its large market cap and New York-centric portfolio, was the worst performing security in the Fund despite strong office tenant demand in NYC and DC, and retail tenant demand in DC.Also lagging during the quarter were Acadia Realty Trust (AKR) and Kimco Realty Corporation (KIM).The Fund remains committed to AKR’s strategy of urban infill retail locations, and we believe the company should outperform over the long term.KIM is the largest Shopping Center REIT, and as such has a diverse portfolio of assets, ranging in quality and location, and trades at a relatively attractive valuation given the assets and quality of its management team. Market Summary 2011’s turbulence is finally in the books, and 2012 is likely to be more of the same.While we spend most of our attention on company specific matters, we must also keep a close eye on how the Europe Union handles its debt situations.It’s clear that government spending needs to be more disciplined, and that European leaders are beginning to take encouraging steps forward.Initial efforts to raise taxes are also promising.Years of profligate spending, however, and careless tax collection efforts have created an untenable situation that will not be unwound easily. Meanwhile, here in the US we have our own issues with debt and spending.Our country’s finances can be put on more sound fiscal ground with tough new 3 measures.Instead, our politicians seem to be fixated on getting re-elected, and thus continue to pander to the general population with ‘feel good’ policies, or worse, no policies.Much of this may already be baked into valuations that we consider to be fairly reasonable.Mostly, domestic REITs should continue to enjoy improving, albeit slowing, fundamentals, and rising dividend yields.We expect US REITs should outperform most other domestic asset classes in 2012.Of course, this assumes we don’t experience a financial catastrophe in Europe. Because it is quite difficult, if not impossible, to time markets or sectors on a consistent basis, our core investment strategy remains to concentrate on identifying undervalued stocks in each commercial real estate sector.Though it may not have been the best equity investment strategy for 2011, we believe that it should continue to be the best strategy, longer-term. Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA Past performance is not a guarantee of future results. The information above represents the opinions of the Fund Managers, and it not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is exposed to the same risks that are associated with the direct ownership of real estate including, but not limited to, a general decline in the value of real estate, fluctuations in rental income, changes in interest rates, increases in property taxes, increased operating costs, overbuilding, changes in zoning laws, and changes in consumer demand for real estate.The Real Estate Fund (the “Fund”) may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for complete fund holdings.Current and future portfolio holdings are subject to risk. Correlation is a statistical measure of how two securities move in relation to each other. The NAREIT Equity REIT Index is an unmanaged index of all tax-qualified REITs that are publicly traded, and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate.It is not possible to invest directly in an index. 4 Phocas Real Estate Fund Comparison of the change in value of a $10,000 investment in the Phocas Real Estate Fund vs the S&P 500® Index and the NAREIT Equity Index Average Annual Total Return: 1 Year 5 Year Since Inception* Phocas Real Estate Fund 7.89% -0.40% 1.51% S&P 500® Index 2.11% -0.25% 1.00% NAREIT Equity Index 8.28% -1.42% 0.36% Total annual fund operating expenses: 4.76% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 746-2271. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.Performance data shown does not reflect the 1% redemption fee imposed on shares held 90 days or less.If it did, total returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large-sized U.S. companies.The figures above reflect all dividends reinvested. The NAREIT Equity Index is an unmanaged index of all tax-qualified REITs that are publicly traded and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate.The figures above reflect all dividends reinvested. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. *Commencement of operations on September 29, 2006. 5 Phocas Real Estate Fund EXPENSE EXAMPLE – December 31, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11 – 12/31/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% for the Fund per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 Phocas Real Estate Fund EXPENSE EXAMPLE – December 31, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). SECTOR ALLOCATION OF PORTFOLIO ASSETS – December 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 7 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at December 31, 2011 Shares COMMON STOCKS - 100.31% Value Apartments - 15.05% AvalonBay Communities, Inc. $ Equity Residential Essex Property Trust, Inc. Diversified - 7.45% Colonial Properties Trust Entertainment Properties Trust Vornado Realty Trust Health Care - 7.09% HCP, Inc. Ventas, Inc. Hotels - 6.23% LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Manufactured Homes - 1.00% Sun Communities, Inc. Office Property - 19.22% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Kilroy Realty Corp. SL Green Realty Corp. Regional Malls - 17.26% Glimcher Realty Trust Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Shopping Centers - 7.25% Acadia Realty Trust Federal Realty Investment Trust Kimco Realty Corp. The accompanying notes are an integral part of these financial statements. 8 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value Specialty - 10.64% Digital Realty Trust, Inc. $ DuPont Fabros Technology, Inc. Storage - 6.35% Public Storage, Inc. Warehouse/Industrial - 2.77% Prologis, Inc. TOTAL COMMON STOCKS (Cost $2,927,755) SHORT-TERM INVESTMENTS - 0.08% Invesco STIT-STIC Prime Portfolio - Institutional Class, 0.10% (b) TOTAL SHORT-TERMINVESTMENTS (Cost $3,411) TOTAL INVESTMENTS IN SECURITIES (Cost $2,931,166) - 100.39% Liabilities in Excess of Other Assets - (0.39)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 9 Phocas Real Estate Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 ASSETS Investments in securities, at value (identified cost $2,931,166) $ Cash Receivables: Due from Advisor (Note 4) Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Audit fees Distribution fees Administration fees Fund accounting fees Transfer agent fees and expenses Shareholder reporting Legal fees Chief Compliance Officer fee Custody fees Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 Phocas Real Estate Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2011 INVESTMENT INCOME Income Dividends $ Interest 47 Total income Expenses Adminstration fees (Note 4) Advisory fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Legal fees Distribution fees (Note 5) Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Miscellaneous expenses Insurance expense Registration fees Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 Phocas Real Estate Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended December 31, 2011 December 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase (decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 12 Phocas Real Estate Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each year Year Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income 0.32^ Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) From net realized gain on investments — — — ) ) Total distributions ) Redemption fees retained — — — ^ — Net asset value, end of year $ Total return % % % -35.11
